Citation Nr: 1411604	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to November 1974 and from May 1979 to October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran and his fiancée testified during an August 2013 videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is included in the claims file.  

Although the Veteran has claimed service connection specifically for depression, the Board has framed the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include depression.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The Board notes that the Veteran claimed service connection for an ulcer condition in February 2012; at that time he also notified VA of his updated address.  While that issue was subsequently addressed in a June 2012 decision which denied the claim, the Board notes that the decision was sent to the wrong address.  Therefore, as the Veteran did not receive notice of the decision, the determination is not final.  See 38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. §§ 3.1(q), 20.1103 (2013).  As this matter is not presently on appeal before the Board, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder, to include depression, was not shown in active service, and the weight of the competent and probative evidence is against a finding of any etiological relationship between a current acquired psychiatric disorder and his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in March 2011.  The RO has obtained the Veteran's service treatment records, personnel records, and VA treatment records and associated them with the claims file.  

VA's duty to assist does not require that the Veteran be afforded a VA examination for an acquired psychiatric disorder, because an acquired psychiatric disorder was not shown in active service, and there is no competent evidence of a link between a current acquired psychiatric disorder or related symptoms, and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

A Veterans Law Judge who conducts a Board hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  At the August 2013 Board videoconference hearing, the Veteran appeared and testified along with his fiancée.  The undersigned Acting Veterans Law Judge fully explained the issues and suggested the submission of evidence that may substantiate the claim.  The Veteran has not asserted that VA failed to comply with these duties or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that the Acting Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's service treatment records do not contain any complaints, findings, or treatment of an acquired psychiatric disorder.  Medical examinations at entrance to service in August 1974 and separation from service in October 1979 document normal clinical psychiatric findings, and in concurrent reports of medical history, the Veteran endorsed good health with no depression, excessive worry, or nervous trouble of any sort.  The Board finds it probative that these records demonstrate that the Veteran did not report any psychiatric symptoms.  Given the detailed nature of his service treatment records, which document reporting of other symptoms throughout service, if the Veteran had experienced psychiatric symptoms during service, one would expect some notation in the service treatment records.  The Board thus finds his current reports of psychiatric symptoms during service to be not credible.

The Board acknowledges that service personnel records document behavioral problems throughout service, including a disciplinary action in October 1974, unexcused absences during service, and a separation in October 1979 for unsuitability-apathy, defective attitude or inability to expend effort constructively.  To the extent that such negative behavioral findings may be construed as evidence of an acquired psychiatric disorder, the Board finds such evidence is outweighed by the service treatment records which fail to document any psychiatric findings.  

Following service discharge in October 1979, there is no medical evidence of any complaint or treatment of an acquired psychiatric disorder or related symptoms until November 2011, when a VA medical note documents the Veteran's report of increased anxiety and depression, that he had taken Xanax previously, and that he was open to mental health treatment.  Notably, a diagnosis of depression is not explicitly indicated within VA treatment records, although a November 2011 physician's assessment documents a plan to prescribe medication to control the Veteran's reported depression.  Previously, VA treatment records document negative depression screens in November 2009, August 2010, and August 2011.  These records do not contain any references to the Veteran's military service and there are no medical opinions of record to suggest a link between any psychiatric condition and the Veteran's active service.  

The Veteran testified at the August 2013 Board hearing that his psychiatric problems started right after he went into the Army, when his stepfather killed his mother, and he reported difficulty dealing with the incident.  He testified that he did not seek treatment during active service and that it "just hit me all at once when I got older."  The Veteran described his current symptoms as anger and forgetfulness and reported a diagnosis of depression.  He then reported similar symptoms during active service and thereafter.  The Veteran's fiancée testified that he sometimes fights in his sleep.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran and his fiancée are competent to report symptoms such as forgetfulness, anger, and fighting in his sleep.  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event, see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), but the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Therefore, the Board has found above that the Veterans statements of psychiatric symptoms in service are not credible due to their inconsistency with service treatment records.  Further, to the extent that the Veteran's asserts continuous psychiatric symptoms since active service, the Board finds such statements are also internally inconsistent with his testimony at the Board hearing that the psychiatric condition arose when he got older.  

Given the absence of any credible evidence of an acquired psychiatric disorder in service and the absence of any competent evidence linking a current disability to service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression.  As there is no reasonable doubt to be resolved, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.  


REMAND

In this case, there are potentially relevant records that have not been associated with the claims file.  In this regard, the Veteran stated during the August 2013 Board hearing that he has been awarded Social Security Administration  (SSA) disability benefits due to his back disability.  Because these records are relevant to the issue on appeal regarding the Veteran's low back disability, they must be obtained on remand.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  

The Board also finds that a VA examination and opinion are warranted for the Veteran's back claim.  VA is obliged to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. at 81. 

With regard to the Veteran's back claim, VA treatment records clearly document a current disability.  Additionally, service treatment records indicate treatment for and injury subsequent to a fall, and the Veteran asserts that he has experienced continuity of back-related symptoms since service.  The Board finds that this evidence is adequate to indicate that his current back disorder may be related to service under the low threshold set forth by McLendon.  

Finally, a review of Virtual VA reflects that the RO has obtained VA treatment records through May 2012.  If the Veteran has obtained any additional VA treatment with respect to his back claim, these records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records relating to appellate issues from November 2012 through the present.  

2.  Associate with the claims file a copy of the Veteran's SSA file, including all disability determinations rendered by that agency and the medical records upon which those determinations were predicated.  If such records are unavailable this should be clearly documented and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

3.  After completing the development outlined above, obtain a VA examination and opinion regarding the nature and etiology of the Veteran's back disorder.  The claims file must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was incurred in or caused by an in-service injury, event, or disease?  The examiner is directed to specifically consider and discuss the Veteran's report of a fall onto a pole during service, which is documented in a service treatment record dated October 14, 1974, in addition to the other evidence of record.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


